Matter of Polzella v Evans (2015 NY Slip Op 04379)





Matter of Polzella v Evans


2015 NY Slip Op 04379


Decided on May 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2015

Sweeny, J.P., Renwick, Feinman, Clark, JJ.


10870 250388/11

[*1] In re John Polzella, Petitioner-Appellant, —
vAndrea Evans, etc., Respondent-Respondent.


Steven Banks, The Legal Aid Society, New York (Martin J. LaFalce of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York (Mark H. Shawhan of counsel), for respondent.

Order and judgment (one paper), Supreme Court, Bronx County (Howard H. Sherman, J.), entered February 14, 2012, which, to the extent appealed from as limited by the briefs, denied the petition brought pursuant to CPLR Article 78 to annul respondent's determination dated December 29, 2010, finding that petitioner violated the conditions of his parole, revoking his parole and imposing on him an assessment of 24 months of additional imprisonment, and dismissed the proceeding, unanimously reversed, on the law, without costs, the petition granted, respondent's determination annulled, and petitioner reinstated to parole.
Respondent was required to determine petitioner's mental competency before the parole revocation hearing could proceed since it appears that petitioner is not mentally competent and was incapable of participating in the parole revocation hearing or of assisting his counsel in doing so (see Matter of Lopez v Evans, __ NY3d __, 2015 NY Slip Op 2868 [April 07, 2015]) .
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2015
CLERK